Case 1:18-cv-07312-LDH-SJB Document 44 Filed 02/26/19 Page 1 of 9 PageID #: 1386
  Case l:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 1 of 9 Page!D #: 1377




      UNITED STATES DISTRICT COURT
                                                                             FfLED
     EASTERN DISTRICT OF NEW YORK

                                                                     ★     FEB L 6 2019
                                                          X


      JOEL TAVERA,et al..
                                                                    BR00f._,iJ OFFICE
                                    Plaintiffs,
                                                                18-CV-073I2-LDH-SJB



      HSBC BANK USA,N.A., et al..

                                    Defendants.




                           STIPULATION AND [PROPOSED]ORDER

          The Stipulating Defendants,' through their counsel, and Plaintiffs, through their counsel,

   hereby stipulate and agree as follows:

          WHEREAS a Complaint against certain ofthe Stipulating Defendants in matter 14 Civ.

   06601 (DLI-CLP)                 was filed on November 10, 2014;

          WHEREAS the Freeman Court entered an order staying discovery in Freeman on

   January 16, 2015,Freeman ECF No. 37;

          WHEREAS the Stipulating Defendants named in the Complaint in Freeman filed a

   motion to dismiss the Complaint in Freeman on November 10,2016,Freeman ECF No. 120(the



         'The Stipulating Defendants are HSBC Bank USA,N.A.; HSBC Holdings pic; HSBC
   Bank pic; HSBC Bank Middle East Limited; HSBC North America Holdings, Inc.; Barclays
   Bank PLC; Barclays Bank PLC,New York Branch; Standard Chartered Bank; Standard
   Chartered Bank, New York Branch; The Royal Bank of Scotland N.V.; The Royal Bank of
   Scotland pic; The Royal Bank of Scotland pic. New York Branch; Credit Suisse AG; Credit
   Suisse AG,New York Branch; BNP Paribas S.A.; BNP Paribas S.A., New York Branch;
   Deutsche Bank AG; Deutsche Bank AG,New York Branch; Credit Agricole Corporate &
   Investment Bank; Credit Agricole Corporate & Investment Bank,New York Branch;
   Commerzbank AG; Commerzbank AG,New York Branch.
Case 1:18-cv-07312-LDH-SJB Document 44 Filed 02/26/19 Page 2 of 9 PageID #: 1387
 Case l:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 2 of 9 Page!D #: 1378




  "Motion to Dismiss");

         WHEREAS the Hon. Cheryl L. Pollak, United States Magistrate Judge, issued a Report

  and Recommendation on July 27,2018,Freeman ECF No. 165 (the "R&R")recommending that

  the Stipulating Defendants' Motion to Dismiss be denied;

         WHEREAS those Stipulating Defendants filed objections to the R&R in Freeman on

  August 31,2018,Freeman ECF No. 174;

         WHEREAS Plaintiffs filed a Complaint against the Stipulating Defendants in the above-

  captioned matter('Tovera")on December 21,2018; and

         WHEREAS the parties to this action, Tavera, having met and conferred, agree in the

  interest of efficiency and judicial economy to^ stay the proceedings involving the Stipulating
  Defendants and Defendant Credit Agricole S.A.("CASA")in Tavera until 30 days after the

  Court rules on the Motion to Dismiss in Freernan^ and further agree that after the stay is lifted,

  service on the Stipulating Defendants with ju^licial process in Tavera in the manner provided by
  Federal Rule of Civil Procedure 4 will not bejrequired. Defendant CASA does notjoin in the
  stipulation that service upon it will not be required, and has not waived the international service

  requirements;                                 i
                                                i
          WHEREAS the parties agree that this Stipulation does not include Defendant Bank

  Saderat, and Plaintiffs have already served Defendant Bank Saderat with judicial process

  {Tavera ECF No.42)and Plaintiffs shall be permitted to seek entry of default should Defendant

  Bank Saderat fail to timely respond or otherwise appear in Tavera.

         IT IS HEREBY STIPULATED BY WnD BETWEEN the undersigned counsel as
  follows:
                                                 j
          1.      The undersigned parties agree that all proceedings in Tavera, including service of

  the Complaint, related only to Stipulating Defendants and Defendant CASA,should be stayed
Case 1:18-cv-07312-LDH-SJB Document 44 Filed 02/26/19 Page 3 of 9 PageID #: 1388
  Case l:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 3 of 9 PagelD #: 1379




        until 30 days after the Court rules on the Motion to Dismiss in Freeman.
        »         2.      The Stipulating Defendants agree that upon tennination ofthe stay,service on the
        Stipulating Defendants withjudicial process in Tavera in the manner provided by Federal Rule '
        ofCivil Procedure 4 will not be required,

                  3.      The Stipulatmg Defendants retain ail defenses and ol^ecdons in Tavera, ©ccept
        for defenses and objections based on a defect in the summons or in the service ofthe sutitmons in
        Tavera, The defenses and objections that the Stipulating Defendants hereby retain include, but
        arc not limited to„ defenses and objections related to 0)personaljurisdiction and (ii) whether
        oflSces that arc not separately incorporated juridical entities have been properly named as
        defbadants.

                  4.      Following any ruling on the Motion to Dismiss in Freeman,the parties will confer
        in good faith regarding the mostfeir and e3icient way to proceed in light of such niling, widi all
        parties' rights in this regard fully reserved.

                   IT IS FURTHER STIPULATED BY AND BETWEEN the undersigned counsel that

        except as provided above,nothing in this stipulation shall waive any right or defense ofany
            party, all of which rigKts and defenses are expressly reserved.



             Dated: February.?^,2019
             THE NATIONS LAW FIRM                              BURG SIMPSON ELDREDGE HERSH
                                                               &JARD1NE,P.C.


             by

                    Ffoward L. Nations /                              Seih A.FCatz
             3131 Briaipork Drive, Suitey208                   40 Inverness Drive East
             Houston,Texas 77042                              Bnglewood, Colorado 80112
             (713) 807-8400                                   (303)792-5595
             hQward(^owaxdnatiDns.com                         skatz@burgsimp5on.coin

             Attorneysfor the Tavera Plaintiffs                Attorneysfor the Tavera Plaintiffs
Case 1:18-cv-07312-LDH-SJB Document 44 Filed 02/26/19 Page 4 of 9 PageID #: 1389
 Case l:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 4 of 9 PagelD #: 1380




     SULLIVAN & CROMWELL LLP                    SULLIVAN & CROMWELL LLP,

     by                                         by
          /1^
          Michael T. Tomaino,Jr.                     Joseph E.Neuhaus
          Jeffrey T. Scott                           Alexander J. Willscher
         Jonathan M.Sedlak                           Colin A. Chazen
     125 Broad Street                           125 Broad Street
     New York,NY 10004                          New York,NY 10004
     (212)558-4000                              (212)558-4000
     tomaiaom@sullcrom.com                      neuhauaj@siillcrom.com
     scot^@sullcrom.com                         willschera@sullcrom.com
     sedl^j@siillcrom.com                       chazenc@sullcrom.com

     Anorn^sfor Defendants Borders BankP^C, Attorneysfor Defendants Cridit Agricole
     Barclays Bank PLC,New York Branch          S.A, Credit Agricole Corporate &Investment
                                                Bank, Credit Agricole Corporate &
                                                Investment Bank, New York Branch




     CLEARY GOTTLIEB STEEN &                    SULLIVAN & CROMWELL LLP
     HAMILTON/ELP




          Jonathan I. Blackman                      Sharon L.Nelles
          Cannine D. Boccuzzi,Jr.               125 Broad Street
          Ayram E. Luft                         New York. NY 10004
     One Liberty Plaza                          (212)558-4000
     New York, NY 10006                         nelless@sullcrom.com
     (212)225-2000
     jblackman@cgsh.com                         Attorneyfor Defendants Standard
     cboccuzzi@cgsh.com                         Chartered Bank, Standard Chartered Bank,
     aluft@cgsh.com                             New York Branch

     Attorneysfor Defendants Commerzbank AG,
     Commerzbank AG,New York Branch, BlflP
     Paribas S.A., BNP Paribas S>A^, New York
     Branch
Case 1:18-cv-07312-LDH-SJB Document 44 Filed 02/26/19 Page 5 of 9 PageID #: 1390
  Case l:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 5 of 9 PagelD #: 1381




     SULLIVAN & CROMWELL LLP                     SULLIVAN & CROMWELL LLP,

     by


          Michael T. Tomaino, Jr.                    Joseph E.Neuhaus
          Jeffrey T. Scott                           Alexander J. Willscher
          Jonathan M.Sedlak                          Colin A. Chazen
      125 Broad Street                           125 Broad Street
     New York, NY 10004                          New York,NY 10004
     (212)558-4000                               (212) 558-4000
     tomainoni@sullcroni.com                     neuhausj@sullcrom.com
     scottj@sullcrom.coni                        willschera@sullcrom.com
     sedlakj@sullcrom.com                        chazenc@sullcrora.com

     Attorneysfor Defendants Barclays BankPLC, Attorneysfor Defendants Crddit Agricole
     Barclays Bank PLC, New York Branch        S,A., Cridit Agricole Corporate & Investment
                                               Bank, Crddit Agricole Corporate &
                                                 Investment Bank, New York Branch




      CLEARY GOTTLIEB STEEN &                    SULLIVAN & CROMWELL LLP
      HAMILTON/LLP




          Jonathan 1. Blackman                       Sharon L. Nelles
          Carmine D. Boccuzzi, Jr.               125 Broad Street
          Awam E. Luft                           New York,NY 10004
      One Liberty Plaza                          (212)558-4000
      New York, NY 10006                         nelless@sullcrom.com
      (212)225-2000
      jblackman@cgsh.com                         Attorneyfor Defendants Standard
      cboccuzzi@cgsh.com                         Chartered Bank, Standard Chartered Bank,
      aluft@cgsh.com                             New York Branch


      Attorneysfor Defendants CommerzbankAG,
      Commerzbank AG, New York Branch, BNP
      Paribas S.A., BNP Paribas S.A., New York
      Branch
Case 1:18-cv-07312-LDH-SJB Document 44 Filed 02/26/19 Page 6 of 9 PageID #: 1391
Case l:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 6 of 9 PagelD #: 1382




     SULLIVAN & CROMWELL LLP                     SULLIVAN & CROMWELL LLP,

     by                                           by


          Michael T. Tomaino,Jr.                       Joseph E. Neuhaus
          Jef&ey T. Scott                             Alexander J. Willscher
          Jonathan M.Sedlak                           Colin A. Chazen
     123 Broad Street                             125 Broad Street
     New York, NY 10004                          New York, NY 10004
     (212)558-4000                               (212)558-4000
     tomainomtgsulIcrom.coni                     neuhausj@suUcrom.com
     scot^@sullcrom.com                          willschera@5ullcrom.com
     sedlalq@sullcrom.com                        chazenc@sullcrom.com

     Attorneys for Defendants Barclays Bank PLC, Attorneysfor Defendants Credit Agricole
     Barclays Bank PLC, New York Branch j        S.A., Cridit Agricole Corporate &Investment
                                           I     Bank, Crddit Agricole Corporate &
                                                 Investment Bank, New York Branch




     CLEARY GOTTLIEB STEEN &                     SULLIVAN & CROMWELL LLP
     HAMILTON/rLP


                                                 by

                        "CT-
          Jonathan 1. Blackman                       Sharon L. Nelles
         Cannine D. Boccuzzi, Jr.                125 Broad Street
         Ayram E. Lufl                           New York,NY 10004
     One Liberty Plaza                           (212)558-4000
     New York,NY 10006                           nelless@suUcrom.com
     (212)225-2000
     jbiackman@cgsh.com                          Attorneyfor Defendants Standard
     cboccuzzi@cgsh.com                          Chartered Bank, Standard Chartered Bank,
     aluft@cgsh,com                              New York Branch

     Attorneysfor Defendants CommerzbankAG,
     Commerzbank AG, New York Branch, BNP
     Paribas S.A., BNP Paribas S.A., New York
     Branch
Case 1:18-cv-07312-LDH-SJB Document 44 Filed 02/26/19 Page 7 of 9 PageID #: 1392
  Case l:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 7 of 9 PagelD #: 1383




    MAYER BROWN LLP,                               CLIFFORD CHANCE US LLP,

    by                                             by


         Marc R. Cohen                                  Robert G. Houck
         Alex C. Lakatos                                Michael G. Lightfoot
    1999 K Street, N.W                             31 West 52nd Street
    Washington,DC 20006                            New York, NY 10019-6131
    (202)263-3000                                  (212)878-8000
    mcohen@niayerbrown,com                         roberthouck@cIiffordchance.com
    alakatos@mayerbrown.com                        niichael.lightfoot@cliffordchance.com
                  4




    Attorneysfor Defendants Credit Suisse AG,           Katie Barlow
    Credit Suisse AG, New York Branch              2001KSti'eetNW
                                                   Washington, DC 20006-1001
                                                   (202)912-5000
                                                   Katie.Barlow@cIiffordchance.com

                                                   Attorneysfor Defendants Royal Bank of
                                                   Scotland N.V, Royal Bank ofScotlandpic,
                                                   Royal Bank ofScotland pic, New York Branch



    MAYER BROWN LLP




         Mark G. Hanchet
         Robert W. Hamburg
     1221 Avenue of the Americas
    New York,NY 10020-1001
    (212)506-2500
     mhanchet@mayerbrown.com
     rhambiirg@rnayerbrown.com

     Attorneysfor Defendants HSBC Holdings pic,
     HSBC Bank pic, HSBC Bank Middle East
     Limited, HSBC North America Holdings, Inc.,
     HSBC Bank USA, N.A.
Case 1:18-cv-07312-LDH-SJB Document 44 Filed 02/26/19 Page 8 of 9 PageID #: 1393
 Case l:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 8 of 9 Page!D #: 1384




     MAYER BROWN LLP,                              CLIFFORD
                                                         [sjj* CHANCE US
                                                                      UD LLP,




     by                                            by


          Marc R, Cohen                                 Robert G.Hoiick
          Alex C.Lakatos                                Michael G. Lightfoot
     1999 K Street. N.W                        I   31 West 52nd Street
     Washington.DC 20006                       j   New York,NY 10019-6131
    (202)263-3000                              |   (212)878-8000
    mcohen@mayerbrown,com                      |   robert.houck@cliffo.rdchance.Gom
     alakatos@mayerbrownxom                    |   iiuchaeLlig^itfoot@cIiffordchance.com
                  4                            '


     Attorneysfor Defendants Credit Suisse AQ,        Katie Barlow
     Credit Suisse AG,New York Branch        {     2001K Street NW
                                                   Washington,DC 20006-1001
                                                   (202)912-5000
                                                   Katie.BarIow@cljffordchance.com

                                                   Attorneysfor Defendants RoyalBank of
                                                   Scotland N.V., Royal Bank ofScotlandpic,
                                                   Royal Bank ofScotlandpic, New York Branch



     MAYER BROWN LLP

     by


          Mark G. Hanchet
          Robert W.Hamburg
     1221 Avenue ofthe Americas
     New York,NY 10020-1001                !
     (212)506-2500     •                   i
     Tnhanchet@mayerbrown.com
     rhamburg@mayerhrown.com               ^
     Attorneysfor Defendants MSEC Holdings pic,
     HSBC Bankpic, HSBC Bank Middle Eak
     Limited, HSBC North America Holdings, Inc.,
     HSBC Bank USA, N.A,
Case 1:18-cv-07312-LDH-SJB Document 44 Filed 02/26/19 Page 9 of 9 PageID #: 1394
 Case l:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 9 of 9 PagelD #: 1385



    COVINGTON & BURLING LLP




       John E. Hall
       Mark P. Gimbel
    The New York Times Building
    620 Eighth Avenue
    New York,New York 10018
    (212) 841-1000
    jhall@cov.com
    mgimbel@cov.com

        David M.Zionts
    One City Center
    850 Tenth Street NW
    Washington,DC 20001
    (202)662-6000
    dzionts@cov.com

    Attorneysfor Defendants Deutsche Bank AG,
    Deutsche Bank AG, New York Branch




      IT IS SO ORDERED,this^day of F<.l»r^wy,2019
       s/ LDH


                           QiMtJudge
